DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1, 3 – 6, 10, 12 – 15, 19 – 22, 24 and 27 – 31 are pending and have been examined.  
Response to Amendments
In the reply filed 3/15/22, claims 27 – 29 were amended. Claim 26 was cancelled. New claim 31 was added. Accordingly, claims 1, 3 – 6, 10, 12 – 15, 19 – 22, 24 and 27 – 31 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1, 3 – 6, 10, 12 – 15, 19 – 22, 24 and 27 – 31 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
The examiner respectfully disagrees with applicant’s arguments on pages 8 – 9 that, 

    PNG
    media_image1.png
    467
    530
    media_image1.png
    Greyscale

prior art does not teach, detecting a synchronization input by determining that the user has pressed and held the button for a second duration that is longer than the first duration. Davis [0841] teaches, “In connection with a user tap of the first button, an audio discovery is launched.  This includes processing audio captured by a microphone of the device, yielding data that is sent to a remote computer, which returns first identification data that serves to identify a source of the audio (e.g., identifying a particular speaker, or music group).  In connection with a user tap of the second button, an image discovery is launched.  This includes processing imagery captured by a camera of the device, yielding data that is sent to a remote computer, which returns second identification data that serves to identify an object depicted in the imagery.  Responsive to a user tap of the third button, first and second data about previous audio and image discoveries are recalled, and associated audio and image discovery information is presented in a scrollable list on the display.” Here, the user pressing the first button is similar to the user pressing and holding the button. Although Davis does not clarify the duration of holding the button, it anticipates holding button for multiple durations including holding button for a second duration that is longer than the first duration); 
Furthermore, Davis [0117] teaches, “Such a content-processing API can establish a message queue (e.g., a "listening/hearing queue) to which results of the fingerprint/watermark extraction process (either literally, or the corresponding metadata) are published.  One or more application programs can monitor (hook) the queue--listening for certain identifiers.  One app may be alert to music by the Beatles.  Another may listen for Disney movie soundtracks.  When such content is detected, the monitoring app--or another--can launch into activity--logging the event, acting to complement the media content, offering a buying opportunity, etc.” Therefore, examiner is not persuaded.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 6, 10, 12 – 15, 19 – 22, 24 and 27 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Patent Application Publication No.: 2011/0276333 (Hereinafter “Wang”), and further in view of Davis, US Patent Application Publication No.: 2014/0357312 (Hereinafter “Davis”).
Regarding claim 1, Wang teaches a method performed by a wireless device of obtaining identification information for a musical piece being played on an audio system separate from the wireless device, the method comprising: 
detecting a triggering input by determining that a button on a user interface associated with the wireless device has been pressed and held by a user for a first duration (Wang [0024]: The client device 102 captures a media sample of the rendered media stream.  This may occur automatically without user intervention or may be effected by a user activating a button or other application to trigger the sample capture.  For example, the user of the client device 104 may press a button to record a 10 second digital sample of audio through a microphone, or to capture a still image or video sequence using a camera.); 
responsive to detecting the triggering input (Wang [0026]: The client device 104 is operated to capture portions of the media stream rendered by the media rendering source 102 for identification of position information.  As an example, the client device 104 is operationally coupled to a server 108 that includes a position identification module 110 and an optional content identification module 112.  Although FIG. 1 illustrates the server 108 to include both the position identification module 110 and the content identification module 112, either of the position identification module 110 and/or the content identification module 112 may be separate entities apart from the server 108, for example.) transmitting a request message to a server, requesting identification information associated with the musical piece (Wang [0031]: Alternatively, the client device 104 may capture a sample of a media stream from the media rendering source 102, and perform initial feature extraction processing on the sample so as to create a fingerprint of the media sample.  The client device 104 could then send the fingerprint information to the position identification module 110 and/or the content identification module 112, which may identify information pertaining to the sample based on the fingerprint information alone.  In this manner, more computation or identification processing can be performed at the client device 104, rather than at the position identification module 110 and/or the content identification module 112, for example.), 
Wang does not clearly teach, responsive to transmitting the request message, receiving the identification information from the server; However, Davis [0086] teaches, “The system 12 processes the digital content data to generate corresponding identification data.  This may be done, e.g., by applying a digital watermark decoding process, or a fingerprinting algorithm--desirably to data representing the sonic or visual information itself, rather than to so-called "out-of-band" data (e.g., file names, header data, etc.).  The resulting identification data serves to distinguish the received content data from other data of the same type (e.g., other audio or other video).”; and
storing the identification information in the wireless device (Davis [0839]: “The obtained audio content identification data and the visual content identification data are stored, and later retrieved when a user requests recall of information about historical discovery activity.  When such data is retrieved, the audio and visual content identification data is respectively represented by third and fourth graphics, for user selection.  A single user input (requesting retrieval of historical discovery activity) results in retrieval of both audio and visual content identification data.  The fourth graphic is different than the second graphic (e.g., allowing the second graphic to promote a time-limited opportunity).”); 
detecting a synchronization input by determining that the user has pressed and held the button for a second duration that is longer than the first duration (Davis [0841]: In connection with a user tap of the first button, an audio discovery is launched.  This includes processing audio captured by a microphone of the device, yielding data that is sent to a remote computer, which returns first identification data that serves to identify a source of the audio (e.g., identifying a particular speaker, or music group).  In connection with a user tap of the second button, an image discovery is launched.  This includes processing imagery captured by a camera of the device, yielding data that is sent to a remote computer, which returns second identification data that serves to identify an object depicted in the imagery.  Responsive to a user tap of the third button, first and second data about previous audio and image discoveries are recalled, and associated audio and image discovery information is presented in a scrollable list on the display.); and 
responsive to detecting the synchronization input, providing the identification information to a music application (Davis [0170]: By tapping the History button 122, a scrollable display of previously-captured features is presented, as shown in FIG. 9.  In this list, each entry includes a graphical indicia indicating the type of feature that was recognized, together with information discerned from the feature, and the time the feature was detected.  (The time may be stated in absolute fashion, or relative to the present time; the latter is shown in FIG. 9.)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Wang et al., to the Davis et al.’s system by adding the feature of identification information. Ordinary skilled artisan would have been motivated to do so to provide Wang’s system with an effective way to synchronize media (See Davis [Abstract], [0352], [0836], [0842]). In addition, both references (Wang and Davis) teach features that are analogous art and they are directed to the same field of endeavor, such as digital media content identification. This close relation suggests a high expectation of success when combined.
Regarding claim 3, the method of claim 1, wherein transmitting the request message to the server comprises initiating a BLUETOOTH session with the server (Davis [0354]: In one illustrative embodiment, a decoder in a television receives programming and decodes, from the audio component, an audio watermark.  It then re-transmits the decoded watermark data to nearby smartphones via Bluetooth wireless technology.  These smartphones thus receive the watermark data (using their built-in Bluetooth receivers) free of ambient room noise interference.).
Regarding claim 4, the method of claim 1, further comprising: responsive to detecting a retrieval action, outputting the stored identification information from the wireless device (Davis [0788]: Alternatively, the software can send earlier-logged content identification information (e.g., watermark payload, or music fingerprint) to a remote service, and retrieve current artwork, metadata, payoff data, etc., for the discovered content (e.g., allowing new promotions to be presented to the user).).
Regarding claim 5, the method of claim 4, wherein outputting the stored identification information comprises at least one of:
outputting signaling corresponding to the identification information to a display unit of the wireless device (Wang [0018]: In one example, the systems and methods may be used to display lyrics synchronized to ambiently playing music using a mobile music information retrieval device that may not be operationally coupled to a music playback apparatus (the apparatus playing the ambient music) to determine timing information corresponding to the played music.  No timing information from the music playback apparatus is needed.  The music information retrieval device may be configured to identify the playing music, and to responsively retrieve and display corresponding lyrics synchronized to a current time point in the music without user intervention, for example.); and
outputting signaling corresponding to the identification information, via a communication interface of the wireless device, to an external device (Wang [0088]: The client device 304 can be used to capture a sample of a song from the media rendering source 302.  … The client device 304 may then send the sample to a server 306 via a wireless or wired communication.  In the Example shown in FIG. 3A, the client device 304 communicates with the server 306 via a wireless communication network (not shown).  The wireless communication network may be any wireless network, such as any of a cellular wireless network, a wireless local area network (WLAN) or Wi-Fi network, a Bluetooth network or other wireless personal area network (WPAN), a wireless metropolitan area network (WMAN), or a wireless wide area network (WWAN), for example.).
Regarding claim 6, the method of claim 1, further comprising receiving identification information for one or more additional musical pieces that are subsequently played back on the external audio system (Davis [0121]: In some implementations the device can prime software applications with information that is based, at least in part, on the content identification data.  This priming may cause, e.g., the YouTube app to show a thumbnail corresponding to a music video for a song heard by the user--readying it for selection.  Likewise, a 90 second sample audio clip may be downloaded to the iPod music player app--available in a "Recent Encounters" folder.  An email from the band might be added to the user's email InBox, and a trivia game app may load a series of questions relating to the band.  Such data is resident locally (i.e., the user needn't direct its retrieval, e.g., from a web site), and the information is prominent to the user when the corresponding app is next used--thereby customizing these apps per the user's content experiences.); and 
storing the identification information for each of the one or more additional musical pieces (Davis [0726-0728]: The baubles 122 may include visible indicia to graphically indicate their contents.  If, for example, a song is recognized, the corresponding bauble can contain associated CD cover artwork, the face of the artist, or the logo of the music distributor (such as baubles 122b). Another audio scene visualization identifies, and depicts, different audio streams by reference to their direction relative to the phone.  For example, one waveform might be shown as incoming from the upper right; another may be shown as arriving from the left.  A hub at the center serves as the stop-gate for such waveforms, against which baubles 122 accumulate (as on strings 124).  Tapping the hub recalls the stored history information.  Such an arrangement is shown in FIG. 40A. A history of all actions discoveries by the smart phone may be compiled and stored--locally and/or remotely.  The stored information can include just the discovered information (e.g., song titles, spoken text, product information, TV show titles), or it can include more--such as recordings of the audio streams, and image data captured by the camera.  If the user elects by appropriate profile settings, the history can include all data processed by the phone in session, including keyvectors, accelerometer and all other sensor data, etc..).
Regarding claim 10, Wang teaches a wireless device configured to obtain identification information for a musical piece being played on an audio system separate from the wireless device, the wireless device comprising:
a user interface; a communication interface; and a processing circuit (Wang [0017]: Client Device includes user interface, network communication interface and processor.); and
memory coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuit to cause the wireless device to perform operations comprising (Wang [0072]: The computer readable medium may include non-transitory computer readable medium, for example, such as computer-readable media that stores data for short periods of time like register memory, processor cache and Random Access Memory (RAM).):
detecting a triggering input by determining that a button on the user interface has been pressed and held by a user for a first duration (Wang [0024]: The client device 102 captures a media sample of the rendered media stream.  This may occur automatically without user intervention or may be effected by a user activating a button or other application to trigger the sample capture.  For example, the user of the client device 104 may press a button to record a 10 second digital sample of audio through a microphone, or to capture a still image or video sequence using a camera.); and
responsive to detecting the triggering input (Wang [0026]: The client device 104 is operated to capture portions of the media stream rendered by the media rendering source 102 for identification of position information.  As an example, the client device 104 is operationally coupled to a server 108 that includes a position identification module 110 and an optional content identification module 112.  Although FIG. 1 illustrates the server 108 to include both the position identification module 110 and the content identification module 112, either of the position identification module 110 and/or the content identification module 112 may be separate entities apart from the server 108, for example.), 
transmitting a request message, via the communication interface, to a server requesting identification information associated with the musical piece (Wang [0028]: The content identification module 112 may optionally also perform a content identification on the received media sample.  The content identification identifies content in a media stream, e.g., a musical soundtrack, if the identity is not already known.  The content identification module 112 may used or be incorporated within any of the example media sample information retrieval systems, such as provided by Shazam Entertainment in London, United Kingdom, Gracenote in Emeryville, Calif., or Melodis in San Jose, Calif., for example.  These services operate to receive samples of environmental audio, identify a musical content of the audio sample, and provide the user with information about the music, including the track name, artist, album, artwork, biography, discography, concert tickets, etc.), 
Wang does not clearly teach, responsive to transmitting the request message, receiving the identification information from the server (Davis [0086]: The system 12 processes the digital content data to generate corresponding identification data.  This may be done, e.g., by applying a digital watermark decoding process, or a fingerprinting algorithm--desirably to data representing the sonic or visual information itself, rather than to so-called "out-of-band" data (e.g., file names, header data, etc.).  The resulting identification data serves to distinguish the received content data from other data of the same type (e.g., other audio or other video).); and 
storing the identification information in the wireless device (Davis [0839]: “The obtained audio content identification data and the visual content identification data are stored, and later retrieved when a user requests recall of information about historical discovery activity.  When such data is retrieved, the audio and visual content identification data is respectively represented by third and fourth graphics, for user selection.  A single user input (requesting retrieval of historical discovery activity) results in retrieval of both audio and visual content identification data.  The fourth graphic is different than the second graphic (e.g., allowing the second graphic to promote a time-limited opportunity).”); 
detecting a synchronization input by determining that the user has pressed and held the button for a second duration that is longer than the first duration (Davis [0841]: In connection with a user tap of the first button, an audio discovery is launched.  This includes processing audio captured by a microphone of the device, yielding data that is sent to a remote computer, which returns first identification data that serves to identify a source of the audio (e.g., identifying a particular speaker, or music group).  In connection with a user tap of the second button, an image discovery is launched.  This includes processing imagery captured by a camera of the device, yielding data that is sent to a remote computer, which returns second identification data that serves to identify an object depicted in the imagery.  Responsive to a user tap of the third button, first and second data about previous audio and image discoveries are recalled, and associated audio and image discovery information is presented in a scrollable list on the display.); and 
responsive to detecting the synchronization input, providing the identification to a music application (Davis [0170]: By tapping the History button 122, a scrollable display of previously-captured features is presented, as shown in FIG. 9.  In this list, each entry includes a graphical indicia indicating the type of feature that was recognized, together with information discerned from the feature, and the time the feature was detected.  (The time may be stated in absolute fashion, or relative to the present time; the latter is shown in FIG. 9.)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Wang et al., to the Davis et al.’s system by adding the feature of identification information. Ordinary skilled artisan would have been motivated to do so to provide Wang’s system with an effective way to synchronize media (See Davis [Abstract], [0352], [0836], [0842]). In addition, both references (Wang and Davis) teach features that are analogous art and they are directed to the same field of endeavor, such as digital media content identification. This close relation suggests a high expectation of success when combined.
Regarding claim 12, the wireless device of claim 10, wherein the communication interface comprises a BLUETOOTH transceiver and wherein transmitting the request message to the server comprises initiating a BLUETOOTH session with the server (Davis [0354]: In one illustrative embodiment, a decoder in a television receives programming and decodes, from the audio component, an audio watermark.  It then re-transmits the decoded watermark data to nearby smartphones via Bluetooth wireless technology.  These smartphones thus receive the watermark data (using their built-in Bluetooth receivers) free of ambient room noise interference.).
Regarding claim 13, the wireless device of claim 10, the operations further comprising: 
detecting a retrieval action via one or more of the user interface and the communication interface; and responsive to detecting the retrieval action, outputting the stored identification information from the wireless device (Davis [0788]: Alternatively, the software can send earlier-logged content identification information (e.g., watermark payload, or music fingerprint) to a remote service, and retrieve current artwork, metadata, payoff data, etc., for the discovered content (e.g., allowing new promotions to be presented to the user).).
Regarding claim 14, the wireless device of claim 13, wherein outputting the stored identification information comprises at least one of:
outputting signaling corresponding to the identification information to a display unit of the user interface (Wang [0018]: In one example, the systems and methods may be used to display lyrics synchronized to ambiently playing music using a mobile music information retrieval device that may not be operationally coupled to a music playback apparatus (the apparatus playing the ambient music) to determine timing information corresponding to the played music.  No timing information from the music playback apparatus is needed.  The music information retrieval device may be configured to identify the playing music, and to responsively retrieve and display corresponding lyrics synchronized to a current time point in the music without user intervention, for example.); and
outputting signaling corresponding to the identification information, via the communication interface, to an external device (Wang [0088]: The client device 304 can be used to capture a sample of a song from the media rendering source 302.  … The client device 304 may then send the sample to a server 306 via a wireless or wired communication.  In the Example shown in FIG. 3A, the client device 304 communicates with the server 306 via a wireless communication network (not shown).  The wireless communication network may be any wireless network, such as any of a cellular wireless network, a wireless local area network (WLAN) or Wi-Fi network, a Bluetooth network or other wireless personal area network (WPAN), a wireless metropolitan area network (WMAN), or a wireless wide area network (WWAN), for example.).
Regarding claim 15, the wireless device of claim 10, the operations further comprising:
receiving identification information for one or more additional musical pieces that are subsequently played back on the external audio system, and storing the identification information for each of the one or more additional musical pieces (Davis [0253]: Still more complex arrangements can employ one or more system modules, together with user history data and/or external resources.  For example, the system may determine, by an audio fingerprinting module, an external database, and user history, that the smartphone user has watched 15 minutes of Season 4, Episode 6, of the television show Grey's Anatomy, and that Sara Ramirez--the actress who plays surgeon Callie Tones--is one of the user's favorite actresses, causing the smartphone to present a link to Ramirez's Wikipedia entry high in a list of menu options displayed to the user during this part of the episode.” Here, the identification information for the musical pieces is stored through the audio fingerprinting module to playback on various devices.).
Regarding claim 19, the wireless device of claim 10, wherein the wireless device comprises a writing pen (Davis [0098]: user or device actions (e.g., writing)) and wherein the button comprises a pen stylus button (Wang [0024]: The client device 102 captures a media sample of the rendered media stream.  This may occur automatically without user intervention or may be effected by a user activating a button or other application to trigger the sample capture.  For example, the user of the client device 104 may press a button to record a 10 second digital sample of audio through a microphone, or to capture a still image or video sequence using a camera.).
Regarding claim 20, the wireless device of claim 10, wherein the wireless device comprises a portable computer device, wherein the user interface comprises a touchscreen, and wherein the button comprises a virtual button displayed via the touchscreen (Davis [0083]: Other input peripherals can include a touch screen, keyboard, etc.).
Regarding claim 21, Wang teaches a non-transitory computer-readable medium having instructions stored therein for execution by a processing circuit of a wireless device to cause the wireless device to perform operations, the operations comprising:
detecting, via a user interface, a triggering input from a user of the wireless device by determining that a button on the user interface has been pressed and held by a user for a first duration (Wang [0024]: The client device 102 captures a media sample of the rendered media stream.  This may occur automatically without user intervention or may be effected by a user activating a button or other application to trigger the sample capture.  For example, the user of the client device 104 may press a button to record a 10 second digital sample of audio through a microphone, or to capture a still image or video sequence using a camera.);
responsive to detecting the triggering input (Wang [0026]: The client device 104 is operated to capture portions of the media stream rendered by the media rendering source 102 for identification of position information.  As an example, the client device 104 is operationally coupled to a server 108 that includes a position identification module 110 and an optional content identification module 112.  Although FIG. 1 illustrates the server 108 to include both the position identification module 110 and the content identification module 112, either of the position identification module 110 and/or the content identification module 112 may be separate entities apart from the server 108, for example.),
transmitting a request message, via a communication interface, to a server requesting identification information associated with, a musical piece being played on an external audio system proximate to the user (Wang [0028]: The content identification module 112 may optionally also perform a content identification on the received media sample.  The content identification identifies content in a media stream, e.g., a musical soundtrack, if the identity is not already known.  The content identification module 112 may used or be incorporated within any of the example media sample information retrieval systems, such as provided by Shazam Entertainment in London, United Kingdom, Gracenote in Emeryville, Calif., or Melodis in San Jose, Calif., for example.  These services operate to receive samples of environmental audio, identify a musical content of the audio sample, and provide the user with information about the music, including the track name, artist, album, artwork, biography, discography, concert tickets, etc.), 
Wang does not clearly teach, responsive to transmitting the request message, receiving the identification information from the server (Davis [0086]: The system 12 processes the digital content data to generate corresponding identification data.  This may be done, e.g., by applying a digital watermark decoding process, or a fingerprinting algorithm--desirably to data representing the sonic or visual information itself, rather than to so-called "out-of-band" data (e.g., file names, header data, etc.).  The resulting identification data serves to distinguish the received content data from other data of the same type (e.g., other audio or other video).); and 
storing the identification information in the wireless device (Davis [0839]: “The obtained audio content identification data and the visual content identification data are stored, and later retrieved when a user requests recall of information about historical discovery activity.  When such data is retrieved, the audio and visual content identification data is respectively represented by third and fourth graphics, for user selection.  A single user input (requesting retrieval of historical discovery activity) results in retrieval of both audio and visual content identification data.  The fourth graphic is different than the second graphic (e.g., allowing the second graphic to promote a time-limited opportunity).”); 
detecting a synchronization input by determining that the user has pressed and held the button for a second duration that is longer than the first duration (Davis [0841]: In connection with a user tap of the first button, an audio discovery is launched.  This includes processing audio captured by a microphone of the device, yielding data that is sent to a remote computer, which returns first identification data that serves to identify a source of the audio (e.g., identifying a particular speaker, or music group).  In connection with a user tap of the second button, an image discovery is launched.  This includes processing imagery captured by a camera of the device, yielding data that is sent to a remote computer, which returns second identification data that serves to identify an object depicted in the imagery.  Responsive to a user tap of the third button, first and second data about previous audio and image discoveries are recalled, and associated audio and image discovery information is presented in a scrollable list on the display.); and 
responsive to detecting the synchronization input, providing the identification information to a music application (Davis [0170]: By tapping the History button 122, a scrollable display of previously-captured features is presented, as shown in FIG. 9.  In this list, each entry includes a graphical indicia indicating the type of feature that was recognized, together with information discerned from the feature, and the time the feature was detected.  (The time may be stated in absolute fashion, or relative to the present time; the latter is shown in FIG. 9.)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Wang et al., to the Davis et al.’s system by adding the feature of identification information. Ordinary skilled artisan would have been motivated to do so to provide Wang’s system with an effective way to synchronize media (See Davis [Abstract], [0352], [0836], [0842]). In addition, both references (Wang and Davis) teach features that are analogous art and they are directed to the same field of endeavor, such as digital media content identification. This close relation suggests a high expectation of success when combined.
Regarding claim 22, the method of claim 1, wherein transmitting the request message to the server comprises: 
initiating at least one of discovery and pairing via short-range wireless communication; and transmitting the request message after any discovery and pairing is completed (Davis [0119]: One application of the present technology is to monitor media to which a user is exposed--as a background process.  That is, unlike song identification services such as Shazam, the user need not take any action to initiate a discovery operation to learn the identity of a particular song.  (Of course, the user--at some point--must turn on the device, and authorize this background functionality.) Instead, the device listens for a prolonged period--much longer than the 10-15 seconds of Shazam-like services, during the course of the user's day.  As content is encountered, it is processed and recognized.  The recognition information is logged in the device, and is used to prime certain software to reflect exposure to such content--available the next time the user's attention turns to the device.).
Regarding claim 24, the wireless device of claim 10, wherein the communication interface comprises a short-range wireless communication circuit and wherein transmitting the request message comprises: initiating at least one of discovery and pairing via short-range wireless communication, transmitting the request message after any discovery and pairing is completed (Davis [0119]: One application of the present technology is to monitor media to which a user is exposed--as a background process.  That is, unlike song identification services such as Shazam, the user need not take any action to initiate a discovery operation to learn the identity of a particular song.  (Of course, the user--at some point--must turn on the device, and authorize this background functionality.) Instead, the device listens for a prolonged period--much longer than the 10-15 seconds of Shazam-like services, during the course of the user's day.  As content is encountered, it is processed and recognized.  The recognition information is logged in the device, and is used to prime certain software to reflect exposure to such content--available the next time the user's attention turns to the device.).
Regarding claim 27, the method of Claim 1, wherein the request message comprises no information associated with an audio recording of the musical piece (Davis [0117]: Such a content-processing API can establish a message queue (e.g., a "listening/hearing queue) to which results of the fingerprint/watermark extraction process (either literally, or the corresponding metadata) are published.  One or more application programs can monitor (hook) the queue--listening for certain identifiers.  One app may be alert to music by the Beatles.  Another may listen for Disney movie soundtracks.  When such content is detected, the monitoring app--or another--can launch into activity--logging the event, acting to complement the media content, offering a buying opportunity, etc.).
Regarding claim 28, the wireless device of Claim 10, wherein the request message comprises contextual information associated with the device and/or the audio system and lacks any information associated with audio produced by playing the musical piece (Davis [0117]: Such a content-processing API can establish a message queue (e.g., a "listening/hearing queue) to which results of the fingerprint/watermark extraction process (either literally, or the corresponding metadata) are published.  One or more application programs can monitor (hook) the queue--listening for certain identifiers.  One app may be alert to music by the Beatles.  Another may listen for Disney movie soundtracks.  When such content is detected, the monitoring app--or another--can launch into activity--logging the event, acting to complement the media content, offering a buying opportunity, etc.).
Regarding claim 29, the non-transitory computer-readable medium of claim 21, wherein the request message comprises an empty or small payload message as it carries fingerprint data of the musical piece (Davis [0117]: Such a content-processing API can establish a message queue (e.g., a "listening/hearing queue) to which results of the fingerprint/watermark extraction process (either literally, or the corresponding metadata) are published.  One or more application programs can monitor (hook) the queue--listening for certain identifiers.  One app may be alert to music by the Beatles.  Another may listen for Disney movie soundtracks.  When such content is detected, the monitoring app--or another--can launch into activity--logging the event, acting to complement the media content, offering a buying opportunity, etc.).
Regarding claim 30, the method of claim 1, wherein the identification information comprises an indication of a title of musical piece (Davis [0108]: The same API, or another, can further process the extracted fingerprint/watermark data to obtain XML-based content metadata that is associated with the content (e.g., text giving the title of the work, the name of the artist, the copyright holder, etc.).).
Regarding claim 31, the method of claim 1, wherein transmitting the request message comprises transmitting the request message without capturing a recording of audio produced by the audio system playing the musical piece (Davis [0117]: Such a content-processing API can establish a message queue (e.g., a "listening/hearing queue) to which results of the fingerprint/watermark extraction process (either literally, or the corresponding metadata) are published.  One or more application programs can monitor (hook) the queue--listening for certain identifiers.  One app may be alert to music by the Beatles.  Another may listen for Disney movie soundtracks.  When such content is detected, the monitoring app--or another--can launch into activity--logging the event, acting to complement the media content, offering a buying opportunity, etc.). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Park, US 2015/0121514, Method for Performing Authentication using Biometrics information and portable electronic device supporting the same
Kopra, US 2005/0227674, Mobile Station and Interface Adapted for Feature Extraction from an input media sample
Hagg, US 2010/0250585, Context Based Video Finder
Rodriguez, US 2012/0224743, Smartphone-based methods and systems
Davis, US 2012/0208592, Smartphone-based methods and systems
Hoarty, US 2016/0154880, System and Method for Continuous Media Segment Identification
Mkrtchyan, US 2013/0167708, Analyzing audio input from peripheral devices to discern musical notes
Sharifi, US 8,433,577, Detection of Creative Works on Broadcast Media
Emerson, US 9,418,669, Discovery of Music Artist and Title for Syndicated Content Played by Radio Stations 
Trammell, US 10,362,078, Location-based Music Content Identification

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154